DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 21-40
Claims amended: n/a
Claims cancelled: 1-20
New claims: 21-40


Objection
Claim(s) 31, 32 are/is objected to because of the following informalities:  
-pg. 5, L. 5 cites “content ;;”     - there appears to be an extra semi-colon.
-pg. 5, L. 13 cites “corresponding to the m”   - there appears to be a typo.

  Appropriate correction is required.



Double Patenting
Double Patenting The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-13 of U.S. Patent No. 10986391 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 21, 31 similarly claim: An electronic device comprising: a receiver; a communicator; and a processor configured to: receive a signal corresponding to a first content via the receiver, while the first content is displayed on a display, receive a user voice input via a voice receiver, if the user voice input is a first user voice input which corresponds to a request associated with the displayed first content, receive data corresponding to a first search result which is based on the first user voice input and information regarding the displayed first content, from a server, via the communicator, and process the received data to display the first search result together with the first content, if the user voice input is a second user voice input which does not correspond to the request associated with the displayed first content, but corresponds to a search for a second content, receive data corresponding to a second search result which 1s based on the second voice….. On the other hand, Patent No. 10986391 Claim(s) 1, 13, similarly claims An electronic device comprising: a receiver; a communicator; and a processor configured to: control the receiver to receive a content signal, while a content corresponding to the content signal is displayed on a display, receive a user voice input, via a voice receiver, if the user voice input corresponds to a request for information about the displayed content, control the communicator to receive, from a server, data corresponding to response information which is based on the user voice input and the content being displayed on the display, and process the received data to display the response message on the display; and if the user voice input does not correspond to a request for information about the displayed content, control the communicator to receive, from the server, data corresponding to a search result which is based on the user voice input, and process the received data to display a list of contents included in the search result on the display. For that reason, Application's Claim(s) 21-40 and Patented Claim(s) 1-13 are not patentably distinct from each other, and is therefore an obvious variant thereof.
Claim(s) 21-40 of the instant application is fully encompassed by the combination of Claims 1-13. Allowance of application claims 21-40 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claims 1-13. 
Therefore, obviousness-type double patenting is appropriate.
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer

Allowable Subject Matter
Claim(s) 21-40 can be allowed if the objections and rejections above are both overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421